;                   OFFICE       OF   THE    ATTORNEY         GENERAL        OF    TEXAS
                                                 AUSTIN
d
L”*LD c. MANN
rT*“rsr c**l”AL:




                                                              fo* Oi’ClYiiirn De-
                                                               oo~ftfcr   withfn
                                                              ineluding aquiparnt
                                                            &on of 6he olr~llan
                                                         88 of enemy aotion. -ALI
                                                         thQ loaning e? 6UOh
                                                        tat68 Of &AQriCA %O th@
                                                  eai   tfw   ,FedOTAl   CrgRAatiou
                                             t6    Propwty      oiri00r      b olppollmd
                                             thtat Loos1 Property Oftloenbe
                                         a ohhf QxQoutiYo   ofzioot  or tlm m-
                                      tier   dsrigaated        to   rsoeiw        ruoh~lo.oansd
                   mmerty    .          ,
&narabio      Core R. Gteveason, psi@ &




       these     County Judge4 80 Ag?olnted hAv4 sppolnted
       biAi      Propertp olfiOer0,   X& SOat Of SaOh QA44a
       the     PederAl proparty h:rs be4n reoeired bf the84
       LICAL   Property               Oftloars A&           is non   at     the ~LWQSA].
       of  the  pBA*at             1-a     oo!3au&litia     B sub Js0.t    to t be term
       Of     tfM    lOAt& A@e4Wat.

                 lTh Trderal  &OV4rA54At     no11 MQWIt~  A rtll-
       irk&   relAtiAg to th0 legial   authority   Of a Couty
       Jag4      ia T4x~8 to appoint a Looal Property Orfieesr.
       llth the          for4going            prediosto      oatAbllehe4,    it ulll
       be appreolated                 l? yoDp dll          aasuor tk    follalng
       qa4aB ion:

                    "Sa   it      four oplnloathat Boati Bill Ho.
       642,     paseed by tlm                 48th k6lslatura         at the      Regular
       Sesa1on,     oonfrrs     upon  a               County fudge        in   T4x48   the
       a u th o r ity to c q o la t l               Local Prop4rt7         Oiiioer?*


                Ibus      648, dupra, la a OW&?S4hsnA1V4AOt
                               Bill    810.
 authmlaiag        ths    to aotablluh by poolamation
                               Oovsr~or                    an or-
 ganioation for tha Wordinatioa     of def~n8a aoti?itiee  La
 Texan, lnnsludlnga Stat. Deferrer, Wanoil, or a rbllar body,
 by rhateter naae b mat deter&m to aall It, and lo.oll par-
 6onnel a8 say be nao~aoary ta carry oat tho,prorioioar of
 the AOt and to provide AdequatrlJ    for tbr proteotloa of liir
 and property lnthle State during the n4r aergenay,       eta.

                    &OtiOAS b And 0 Of the i0T4&Oin& A4t read 44
 folL0~:

                           T~KJ@oV4rnor
                    "Seotiao 6.           say   Appoint th4
       oow&;l  judge Of reroh TOILASoountg a8 County De-
       r6~e   Ceordimtor  for that part or the county
       AOt within th4 limits of iooorporut4d       Qiti44,    elld
       a~uryappoint th4 XAYOPOf Qaoh lnoorporatsd          Olty
       aa Munialpal Dsienw Coordinator;       provldsd,     bow-
       mar, that ii 4lth4r tb4 oounty jud
       &M       aot    &mire           to aot,        he   SAY aubi T t “tir %   gz:r-
       Mf      the    MAt6 Of          a
                                      OitiS~A Oi             hi8  PlitiOAi     SUbdiOi-
       sion to be              4~pOkt48 to AOt
                                    iA hi0 place, whioh
       Q6riMn OhAll be ve8t46 With t&3 r4ApOwibilit~
       aad authorit  Mt out l.n this Aot. Suoh local de-
~~CUJSooordimtor     shtrll carry out and adololrter,
In their reepQotlv4 jurirdiotlanr, plane for the
ils:snae 31 tko State aad ior t!m pmteetloa      of life
and yrapcrty,    aa ret out in this Act, eT as may be
 promuldfrted by the Govcmor unbar tbe authority      of
 ttLts Jot, or undar such other authority aa he saJ
hare in lsw. The County Defense Coordinator      rad the
YlMiOipal    U4iras4 Coordinatora  inay foRa iuoh oowty-
rid4 defcnso org4nlzations as osnairteat with the
authority Danted by County   aad %unIcigal O-~vtrsmeaBOt6,
pzoyldrd that AO a0tiOA 1lhsl1 ba takeA In thir Oonmo-
titin that muld deprive regulsr    coa8tltuted    local ot-
flrlale 0r authority  or rauponribilfty      noramlly pee-




looal     dstsnae           orgaolmatloae  aad for otlmr-war-W&srge.noy
pur~oaea#hall                br dessQd A lawful ar~aditure of @I-
110     EiOAOf8    Of       OitiM   &nd    OOMti48     Of   tbiII   state;   prO-
tided,     that,        u     regarda     0ounti48,    the approgrlftion
ior Puloteoanoe    and upkeap 8hsi.l                  not rxcead OIL, (18)
or    cent of tha aountl tAX48 colleatad    by said oounty
for the preViOW fear, AIld, $8 re@mlS aitfsa and towar,
appropriation   for oai;ltenaaae aad upic44p shall not 4x-
cead ON ilki per oent of thr city taxes colleoted        by
44id olty or toea for the preriow      yasr."   (Eaphadir
ours)

          "S4QtiOA ?.    ?oliticsl    aubdltlslon~ of this State
are     also
           authorized to acoast from anJ pub110 or gri-
rats noufoe,   g-mats of funds, or grleats and loans of
equipl34nt ) mlpyliee,      mdterialn,   acd other proparty;
to hold, ~44, 104n, expend,         cxo!xdnge, deal =Ith, eao-
ploy, dirtributr       or dispose Of such fundr, 4 ulp%ot,
ra4terlale ezd other propart I to newtlate *Ie th 4aY
other munloipal~ty  Or polit Iati SUbdiVbiOA   fat th4
oosfaoa protoctlon or desenaa of eaoh otbar;   to appoint
Looal Promrty Otiieers,    if requirad,  to 44rv4 us oua-
todians of euuh pro;erty, and to pay preduns   on ellah
bunde of Local Fropartg O~iic~srs as wy ‘be required.”
(tighrsl.8 Ours)
..


     auri.ilsry  psrsonns1 as day be nacassary ior CL% 9urW3e 0s
     aarying    out 8 uirsrm and coordinated   &ite Dsiennse Frogrm
     O$ set out in the .iat or proml&rted    by the Uov-crnor undar
     tha authority of the :bot.
                       Uencra1ly speaitl~~g, judges are Judicial    Cfflcere,
     but thy         are frequently  autborirud to petiiorm rote    of aa axecu-
     tlvr  or ainlstarid       6haraotOt;       aad the Court may, ii It Will.,
     OX8TOiti 411 OItr?&-jU$iOh~       QOWW   OOILf~TTd   UpOn      it   by    t h4       b&4-
     &SW..     IA  other    rorba,  in 46ditioA     to ~obioi8l
                                                              duties, a
     JuQa  may be autboriaad to peri4ra      aanjr sot8 OS 4n exroatlvo
     or l4.lnistatt41oharaatsr.     Ho may appoint    oubordlnate  oiiloera
     rhea 80 authoriaed,  offlelete    at starrlager,   adalniatcr  oath,
     and aitlrsatioas            add take ao’~owlsd~enta,     afiidarlts    and devorf-
     tions.    Jadges         sre also ox-of?iolo    praoe oitioors;     and they ~raf
     at all tiraeilOarry firsaraS, rhatbe#rthsy are en8i1md                    iA     tha
     disoh4r~o of ofiiiicrl   dutlei   or not.     (Ciark1. ?inley                 54 3.
     if. 345; S*otionA..lL  and 15. &tiole      5 of ttm coAatit          ut   I on* Tex.
     Jar..  Vo‘l. W, p. EM; Tex. Jur..        Vol. 34, p. 340)                 IA     t    0
     osse or Chrk v. finlay,      supra,  it we8 ststed by tis                Su9rem
     CouTt   tbstr



                        **    l   IJ the
                                 oounty   judge la no t a jad~olal
             oir i-cer         Wma holding s~sslons or hle Court,
                             only.
             hi8 porr*rs are, 68 a rule merely ~udloial;      but, io
             addition   to bia dutie# as tba    judge, there 4.m vsri-
             oua rxsoutite    end nlalstarial   lunctlons  conferred
             uwoll hiol by the Cooetltutlon    and 1~~s.”

                       In vlsw of tta forqolng   authorities, it is our
     opinion that        Kouoe Bill Llo. 642, twpra, outhorizss aountg
     jud@aa who 4r4 ap-lntad    County Deiams Coordimtsrs                     under
     said not, to appoiot  Lccal Property Wffuers.

                                                            Yours very    truly